Citation Nr: 1145592	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for postoperative residuals of a Bankhart repair for recurrent subluxation of the left shoulder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from October 1979 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision a the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA rating examination was in December 2009.  In the November 2011 Informal Hearing Presentation it was asserted that the results of this examination were too distant in time for rating purposes and a more recent rating examination was requested.  Where the Veteran asserts that a disability has worsened since his last VA examination, and the last examination was too remote to constitute a contemporaneous examination, a new examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

At the time of the December 2009 VA rating examination it was noted that the Veteran had filed for disability compensation benefits with the Social Security Administration (SSA).  However, records pertaining to that claim, while they may be relevant to the current appeal, are not on file.  However, no efforts have been made to date to obtain any medical documentation corresponding to the SSA application.  Further efforts to obtain such documentation are therefore required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when a veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  

The record also suggests that the Veteran may be receiving VA outpatient treatment (VAOPT).  However, no VAOPT records since 1998 are on file.  So, it should be clarified whether he is receiving VAOPT for his service-connected left shoulder disability and, if so, those records should be made available for both RO and appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify whether he is currently receiving VAOPT for his left shoulder or has received VAOPT for his left shoulder since 1998.  If he responds in the positive, those records should be made available for both RO and appellate review.  

2.  Contact the SSA and obtain all records from that agency concerning the Veteran's application for disability benefits, including any medical records used to make a determination as to entitlement to SSA disability benefits.  If the RO learns that the records sought do not exist or that further efforts to obtain them would be futile, this must be specifically indicated in the record. 

3.  After completion of 1 and 2 above, arrange for the Veteran to undergo a VA orthopedic examination to ascertain the nature and severity of his service-connected left shoulder disability. 

If needed, the claim files, to include a complete copy of the REMAND, should be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should note the ranges of motion for the left shoulder.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional loss of range of motion due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

In addition, the examiner should note whether the Veteran has any impairment of the clavicle, scapula, or humerus, to include ankylosis (favorable or unfavorable), dislocation, nonunion or malunion.  The examiner should also discuss the effects, if any, of the Veteran's left shoulder disability on his ability to secure and follow a substantially gainful occupation.

The examiner should set forth all examination findings, along with the rationale for any conclusions reached, in a printed report.  If any requested opinion cannot be provided, the examiner should give the reason(s) why.

4.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's increased rating claim.  

The RO should document its consideration of whether: (1) "staged" ratings, pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim), and (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), are warranted.  

6.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before the claim files are returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

